PER CURIAM:
Jermeer Marshall appeals the district court’s order denying his motion for reduction of sentence, 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Marshall, No. 3:00-cr-00060-nkm-2 (W.D.Va. Aug. 4, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.